Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-2005

Harris v. Nash
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4416




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Harris v. Nash" (2005). 2005 Decisions. Paper 1170.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1170


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-225                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                        NO. 04-4416
                                     ________________

                               ROY WILLIAM HARRIS,
                                         Appellant
                                        v.

                                 JOHN NASH, Warden

                      ____________________________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                                  (D. NJ. 04-cv-03279)
                      District Judge: Honorable Freda L. Wolfson
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 APRIL 28, 2005

          Before: SLOVITER, NYGAARD AND FUENTES, Circuit Judges.

                                 (Filed: May 17, 2005)


                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Roy William Harris appeals pro se from an order of the District Court dismissing

his petition for writ of habeas corpus. Appellee has filed a motion for summary

affirmance, which will be granted.
       Harris is currently serving a 188-month sentence at the Federal Correctional

Institution in Fort Dix, New Jersey. Harris filed a petition under 28 U.S.C. § 2241 in the

District Court challenging the Bureau of Prisons’ (“BOP”) interpretation of 18 U.S.C. §

3624(b)(1), which governs the award of good time credits to prisoners. The District

Court rejected his arguments and dismissed his petition. We have appellate jurisdiction

pursuant to 28 U.S.C. § 1291. Our review is plenary. See Bakhtriger v. Elwood, 360

F.3d 414, 417 (3d Cir. 2004).

       Section 3624(b)(1) reads, in pertinent part, as follows:

              [A] prisoner who is serving a term of imprisonment of more than 1
              year other than a term of imprisonment for the duration of the
              prisoner’s life, may receive credit towards the service of the
              prisoner’s sentence, beyond the time served, of up to 54 days at the
              end of each year of the prisoner’s term of imprisonment, beginning
              at the end of the first year of the term . . .

18 U.S.C. § 3624(b)(1). The BOP interprets this statute to allow fifty-four days of “good

time” credit for each year served by the prisoner. 28 C.F.R. § 523.20. The BOP’s

formula for calculating good time credit accounts for the fact that the prisoner’s sentence

is incrementally shortened as good time credit is awarded each year. See White v.

Scibana, 390 F.3d 997 at 1000-1001 (7 th Cir. 2004) (explaining the BOP’s formula).

       Harris contends that the Bureau of Prisons’ (BOP’s) interpretation of 18 U.S.C. §

3624(b) is contrary to Congressional intent because the phrase “term of imprisonment” in

the statute unambiguously refers to the term imposed rather than time served. As a result

of the BOP’s incorrect interpretation of this statute, Harris argues, he is being deprived of

good time credit to which he is entitled.

                                              2
      We have recently held that the phrase “term of imprisonment” in this statute is

ambiguous and that the BOP’s interpretation is reasonable. See O’Donald v. Johns, 402

F.3d 172, 174 (3d Cir. 2005). Therefore, we defer to the BOP’s interpretation, as

required under Chevron U.S.A., Inc. v. Natural Resources Def. Council, 467 U.S. 837,

844 (1984).

      For the foregoing reasons, Harris’s arguments are foreclosed by our decision in

O’Donald. Accordingly, we will affirm the District Court’s judgment. See Third Circuit

LAR 27.4 and I.O.P. 10.6. Harris’s motion for appointment of counsel is denied.




                                            3